DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 

Applicant argues at pages 8 & 9 of the Response that Brager does not teach the limitations of claim 1 as amended.  Specifically, Brager does not teach the “send . . . determine an accuracy metric . . . and update . . .” limitations.  The examiner respectfully disagrees.  An updated claim rejection mapping with the relevant portions of Brager cited appears below for the amended limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Such claim limitation is “storage means for storing at least a part of the data” in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The examiner was unable to identify any support for the above claim limitation.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As identified above in the “Claim Interpretation” section, the examiner was unable to identify any specification support for the above claim limitation invoking 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations cited above in the “Claim Interpretation” section of this Office Action invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The examiner was unable to identify any specification support for the above claim limitation invoking 35 U.S.C. § 112(f).

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0101091 A1, cited in Applicant’s IDS filed 03/16/2020, hereinafter “Brown”) in view of Brager et al. (US 2013/0144605 A1, hereinafter “Brager”).

	Regarding independent claim 1, Brown teaches 
A data aggregation system for aggregation of data from at least two data sources, each data source device being connected to the data aggregation system through a network [Brown, Figure 8 (812a, 812b, 202) and ¶¶ 0074 & 0075], the system comprising: 
at least one data source computing device; at least one user computing device; a data aggregation computing device having (i) an interface communicatively coupled with the at least one data source computing device and the at least one user computing device, and (ii) a processor [Brown, Figures 8 & 10] configured to:
	receive, from the at least one data source computing device, a message comprising data [Brown, ¶ 0079, listening process listens for operational log updates, which log when a transactional database has an update of data];
	in response to receiving the message, check a consistency of the message using one or more consistency rules [Brown, ¶ 0080];
Brown, ¶ 0080].

Brown does not explicitly teach send a notification to the at least one user computing device in response to execution of the data aggregation action, the notification including a list of selectable feedback values; determine an accuracy metric for the executed data aggregation action based on a selected feedback value received from the at least one user computing device; and update the one or more consistency rules based on the accuracy metric determined for the executed data aggregation action.	

However, Brager teaches
send a notification to the at least one user computing device in response to execution of the data aggregation action, the notification including a list of selectable feedback values [Brager, ¶ 0064 (solicit feedback), ¶ 0162 (a number of predefined input solicitations with a drop-down menu from which predefined entries may be selected), and ¶ 0067];
determine an accuracy metric for the executed data aggregation action based on a selected feedback value received from the at least one user computing device [Brager, ¶ 0067 (“The client system 14 is also configured to receive feedback, typically from authoring entities and community members. The feedback may then be used to create, replace, update and delete various features, rules, outputs and other aspects of the system. In particular, feedback may be used to rate and comment on the specific outputs and specific rules used to generate the outputs presented by the system.”)]; and
update the one or more consistency rules based on the accuracy metric determined for the executed data aggregation action [Brager, ¶ 0067].	

	Brown and Brager are in analogous art, data mining.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the data extraction and analysis techniques involving direct user feedback taught in Brager to achieve the predictable benefit of greater accuracy in extraction performance in real-time.

Regarding claim 2, the combination of Brown and Brager teaches the  data aggregation system of claim 1, 
wherein the data are managed within each data source device in at least one source data format and the data are managed within the data aggregation system in at least one target data format [Brown, ¶¶ 0078 & 0081]; and
	wherein the processor is further configured to: parse the message received from the data source computing device in a source data format; and translate at least a part of the data comprised in the parsed message into a target data format [Brown, ¶¶ 0078 & 0081].

Brown, ¶ 0083].  

Regarding claim 4, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the message comprises an identifier identifying the data source computing device [Brown, ¶ 0083].  

Regarding claim 5, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the processor is further configured to:
execute a value function using one or more parameters derived from the selected feedback value as inputs, and providing an output value [Brager, ¶ 0095]; and
determine the accuracy metric for the executed data aggregation action based on the output value [Brager, ¶ 0095].

Regarding claim 6, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the one or more parameters comprise a parameter representing a number of occurrences of a given feedback value received from the at least one user [Brager, ¶ 0095]..

Regarding claim 7, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the given feedback value is a value indicating a rejection of the data aggregation action [Brager, ¶ 0126].  

Regarding claim 8, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the output value represents a reward value for the data aggregation action [Brager, ¶ 0080].

Regarding claim 10, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the consistency rules define at least one of (i) data cleaning conditions, (ii) data merging conditions, (iii) data consolidation conditions, and (iv) received feedback values for previous data aggregation actions [Brown, ¶ 0080].

	Independent claim 11 recites limitations similar to independent claim 1, and is rejected for the same reasons discussed above.

	Claims 12-15 recite limitations similar to claims 2, 3, 5 & 6, respectively, and are rejected for the same reasons discussed above.

	Independent claim 16 recites limitations similar to independent claim 1, and is rejected for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Scott A. Waldron/Primary Examiner, Art Unit 2152